          Case 3:19-mj-03314-MDD Document 9 Filed 08/14/19 PageID.9 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT

 8                          SOUTHERN DISTRICT OF CALIFORNIA

 9
10   UNITED STATES OF AMERICA,                           Case No.: 19-MJ-3314-MDD

11                                      Plaintiff,
                                                         DETENTION ORDER ON
12   v.                                                  DEFENDANT’S WAIVER OF BAIL
                                                         PENDING TRIAL
13   EFREN WILSON
     ONTIVEROS,
14                                    Defendant.
15
16          In accordance with the Bail Reform Act of 1984 (18 U.S.C. § 3141, et seq.), a
17   detention hearing was set for August 13, 2019, before the Honorable Mitchell D. Dembin,
18   United States Magistrate Judge, in order to determine whether EFREN WILSON
19   ONTIVEROS (“Defendant”) should be held in custody pending trial and, if convicted,
20   sentencing in this matter. Special Assistant U.S. Attorney Conor McMahon appeared on
21   behalf of the United States. Attorney Hector Tamayo appeared on behalf of Defendant.
22          Defendant knowingly and voluntarily waived Defendant’s right to the setting of bail
23   and a detention hearing on the record and in the presence of counsel. Based on that waiver,
24   the Court orders that Defendant be detained pending trial and, if convicted, sentencing in
25   this matter, without prejudice or waiver of Defendant’s right to later apply for bail and
26   conditions of release, and without prejudice or a waiver of the right of the United States to
27   seek detention in the event of an application by Defendant for such relief.
28
                                                     1
                                                                                   19-MJ-3314-MDD
       Case 3:19-mj-03314-MDD Document 9 Filed 08/14/19 PageID.10 Page 2 of 2



 1                                             ORDER
 2         IT IS HEREBY ORDERED that Defendant be detained pending trial and, if
 3   convicted, sentencing in these matters.
 4         IT IS FURTHER ORDERED that Defendant be committed to the custody of the
 5   Attorney General or his designated representative for confinement in a corrections facility
 6   separate, to the extent practicable, from persons awaiting or serving sentence or being held
 7   in custody pending appeal. Defendant shall be afforded reasonable opportunity for private
 8   consultation with counsel.
 9         While in custody, upon order of a court of the United States or upon the request of
10   an attorney for the United States, the person in charge of the correctional facility shall
11   deliver Defendant to the United States Marshal for the purpose of an appearance in
12   connection with a court proceeding or any other appearance stipulated to by defense and
13   Government counsel.
14         This order is made without prejudice to modification by this Court at a future date.
15         IT IS SO ORDERED.
16         DATED: August 14, 2019                   ____________________________________
                                                   _________________________________
                                                   HON. MITCHELL D. DEMBIN
17
                                                   United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                                   19-MJ-3314-MDD
